UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-676



In Re: STANLEY SHANE SMITH,

                                                            Petitioner.



     On Petition for Writ of Mandamus. (CA-85-987-5-CRT-BR)


Submitted:   November 6, 1997              Decided:   November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stanley Shane Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Shane Smith has filed a petition for a writ of manda-

mus from this court seeking an order compelling the district court

to file a notice of appeal. Mandamus is a drastic remedy to be used

only in extraordinary circumstances. See Kerr v. United States
Dist. Court, 426 U.S. 394, 402 (1976). Mandamus relief is only

available when there are no other means by which the relief sought

could be granted, see In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal. In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992). The

party seeking mandamus relief carries the heavy burden of showing

that he has "no other adequate means to attain the relief he

desires" and that his entitlement to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Smith has not made such a showing. Accordingly, we deny in

forma pauperis status and deny Smith's petition for mandamus
relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2